 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 1 of 8 Page ID #60




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEREMY HARRIS,                              )
                                             )
              Plaintiff,                     )
                                             )
 vs.                                         )   Case No. 3:20-CV-1292-DWD
                                             )
 WEXFORD HEALTH SOURCES, INC.,               )
 L. PITTMAN,                                 )
 P.A. STOVER,                                )
 NURSE WARD, and                             )
 JOHN/JANE DOES                              )
                                             )
              Defendants.                    )


                           MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Jeremy Harris brings this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights while a prisoner at Lawrence Correctional Center

(“Lawrence”). Specifically, Plaintiff alleges Defendants were deliberately indifferent to

his serious medical conditions in violation of the Eighth Amendment. He seeks monetary

damages and injunctive relief, including a preliminary injunction.

       The Complaint is now before the Court for preliminary review under 28 U.S.C. §

1915A, which requires the Court to screen prisoner Complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or requests money damages from

an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the



                                           Page 1 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 2 of 8 Page ID #61




factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).

                                            The Complaint

       Plaintiff makes the following allegations in the Complaint: At age 14, Plaintiff was

diagnosed with scoliosis, and was later diagnosed with degenerative disc disease. (Doc.

1, p. 6). It causes him pain, stiffness and nerve issues. (Id., p. 7). Prior to his incarceration,

Plaintiff was treated for these conditions with physical therapy and Norco. (Id., p. 6).

       On May 15, 2019, Plaintiff was transferred to Lawrence. (Id.). Plaintiff informed

Defendant Stover (a nurse practitioner or physician assistant at Lawrence) of his

condition on several occasions.       (Id., p. 8).   Stover refused to order Plaintiff’s pre-

incarceration hospital records and prescribed him non-steroidal anti-inflammatory

(NSAID) medications, despite Plaintiff explaining they were ineffective. (Id.).

       On July 13, 2019, Plaintiff had a severe episode where he lost feeling and

movement in his legs. (Id., p. 9). Plaintiff was given laxatives and ice. (Id.). He was seen

by Defendant Ward, a nurse, who released him with laxatives after he informed her that

ice exacerbated the problems. (Id.). After this episode, Stover did not change his pain

medication, but did add Cymbalta. (Id.).

       Plaintiff was also seen by Defendant Pittman, a physician at Lawrence. (Id., p. 10).

Pittman informed Plaintiff that she “could not prescribe adequate pain medication to

Plaintiff” due to Wexford policy. (Id.). She did not order Plaintiff’s records, physical

therapy or any testing. (Id.). Plaintiff states that the John/Jane Doe have “consistently

refused to timely schedule Plaintiff for follow-up appointments, etc.” (Id., p. 11).

                                               Page 2 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 3 of 8 Page ID #62




       Based on the allegations in the Complaint, the Court finds it convenient to

designate the following Count at issue in this pro se action:

       Count 1:          Eighth Amendment claim for deliberate indifference to a
                         serious medical condition against Stover, Pittman, Ward,
                         Wexford and John/Jane Does

Any other claim that is mentioned in the Complaint but not addressed herein should

be considered dismissed without prejudice as inadequately pled under Twombly. 1

                                              Discussion

       “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment.”

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016) (quoting Estelle v. Gamble, 429 U.S. 97,

104 (1976)). A medical deliberate-indifference claim requires proof that the prisoner

suffered from “(1) an objectively serious medical condition to which (2) a state official

was deliberately, that is subjectively, indifferent.” Duckworth v. Ahmad, 532 F.3d 675, 679

(7th Cir. 2008). A prisoner may establish deliberate indifference by demonstrating that

the treatment he received was “blatantly inappropriate.” Pyles v. Fahim, 771 F.3d 403, 409

(7th Cir. 2014) (quoting Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)). Plaintiff has

adequately pled that he had an objectively serious medical condition (scoliosis and

associated degenerative disc disease), and that his requests for effective treatment were

ignored or denied by Defendants Stover and Pittman. He has also made a sufficient




       1
           See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                   Page 3 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 4 of 8 Page ID #63




pleading that Defendant Ward’s decision to treat his severe pain and temporary paralysis

with ice and laxatives (and no referral to a physician) was blatantly inappropriate for the

condition.

       To state a claim against a private corporation such as Wexford, Plaintiff must

demonstrate that the wrongdoers acted pursuant to an unconstitutional policy or custom,

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016); Shields v. Ill Dep't

of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Perez v. Fenoglio, 792 F.3d 768, 780 & n. 5 (7th Cir.

2015), and that the policy was the moving force behind the constitutional violation. Gable

v. City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002) (quoting Monell v. Dep't of Social Servs.,

436 U.S. 658, 691 (1978)). Plaintiff has adequately pled that his requests for effective pain

management were denied based on a Wexford policy.

       Plaintiff has failed, however, to make out a viable claim against the John/Jane Doe

Defendants. While a plaintiff may use the “John Doe” designation to refer to specific

individuals whose names are unknown, a plaintiff will run afoul of the pleading

standards in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) by merely asserting that indefinite groups of individuals violated

his constitutional rights. See Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (finding the

phrase “one or more of the Defendants” did not adequately connect specific defendants

to illegal acts, and thus failed to adequately plead personal involvement). To allow

otherwise would be effectively allowing Plaintiff to amend his Complaint further at will

without review of this Court, a result contrary to both the local rules and § 1915A.

Because the Complaint neither describes the unknown defendants nor gives a sufficient

                                               Page 4 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 5 of 8 Page ID #64




description of their conduct to help identify them, Plaintiff could ascribe any conduct he

chooses to any number of people that occurred at any time during the relevant time

period. As such, Plaintiff’s claims against the John/Jane Doe Defendants is dismissed

without prejudice.

                           Motion for Preliminary Injunction

       To obtain preliminary injunctive relief, Plaintiff must demonstrate that (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at

law exists; and (3) he will suffer irreparable harm without the relief. Woods v. Buss, 496

F.3d 620, 622 (7th Cir. 2007). If those three factors are shown, the Court then must balance

the harm to each party and to the public interest from granting or denying the injunction.

Id.

       Here, Plaintiff has failed to show that he will suffer irreparable harm without relief

prior to final judgment. Harm is considered irreparable if it “cannot be prevented or fully

rectified by the final judgment after trial.” Whitaker By Whitaker v. Kenosha Unified Sch.

Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1045 (7th Cir. 2017) (citations omitted). Plaintiff

states that the ongoing denial of adequate medical care “will accelerate the degeneration

of Plaintiff’s spine” which might cause him to require surgery or become wheelchair-

bound. (Doc. 1, p. 13). However, this does not speak to the need for immediate

intervention. The prison records he attached to his Complaint shows that he has slight

loss of disc height consistent with mild degenerative disc disease, consistent with his

prior 2010 medical records. (Id., pp. 36, 38). Without some indication that he will suffer




                                            Page 5 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 6 of 8 Page ID #65




a harm without immediate relief, the extraordinary step of a preliminary injunction is not

warranted.

                                      Disposition

      For the foregoing reasons, Count 1 will proceed against Stover, Pittman, Ward,

and Wexford. Defendants John/Jane Does are DISMISSED without prejudice and the

Clerk of Court is DIRECTED to terminate them as parties to the case.

      The Clerk of Court is further DIRECTED to ADD Deanna Brookhart, in her

official capacity as Warden of Lawrence only, as a Defendant in this case for purposes of

carrying out any injunctive relief that may be ordered.

      The Clerk of Court shall prepare for Defendants Stover, Pittman, Ward, Wexford

and Brookhart: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to the

defendant’s place of employment as identified by Plaintiff. If defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on the defendant, and the Court will require the defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

      If defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

                                           Page 6 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 7 of 8 Page ID #66




address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendant need only respond to the issues

stated in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment

of costs under Section 1915, Plaintiff will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis was granted. See 28

U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and

not later than 7 days after a transfer or other change in address occurs. Failure to comply

with this order will cause a delay in the transmission of court documents and may result

in dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.
       DATED: May 24, 2021




                                           /s David W. Dugan________________
                                           David W. Dugan
                                           U.S. District Judge




                                               Page 7 of 8
 Case 3:20-cv-01292-DWD Document 13 Filed 05/24/21 Page 8 of 8 Page ID #67




                                          Notice

       The Court will take the necessary steps to notify the appropriate defendants of

your lawsuit and serve them with a copy of your complaint. After service has been

achieved, the defendants will enter their appearance and file an Answer to your

Complaint. It will likely take at least 60 days from the date of this Order to receive the

defendants’ Answer, but it is entirely possible that it will take 90 days or more. When all

the defendants have filed Answers, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendants before filing any motions, to give the

defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at this time, unless specifically

directed to do so.




                                           Page 8 of 8
